DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 1, 2021 has been entered. Claims 1-10, 14, 16-18, and 20-24 remain pending in the application. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 20 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US6,381,982 to Kim, hereinafter referred to as Kim, in view of US 5,992,164 to Kim, hereinafter referred to as Kim ‘164.
In reference to claim 16, Kim and Kim ‘164 discloses the claimed invention including:
Kim discloses a refrigerator (100) comprising:
an inner case that defines a storage chamber (120);
a door (106) disposed at a front portion of the inner case;
a cool air distribution device (160 and components and compartments included therewith see reference below) that is disposed inside the inner case (see, figure 3)  and that defines a box inlet portion configured to receive cool air, the cool air distribution device comprising a box main body that defines a cool air flow path and a divider (167, see figure 5) that is disposed inside the box main body and partitions the cool air flow path into a first flow path (left, as seen in figure 5) and a second flow path (right, as seen in figure 5);
a multi-duct (122), the multi-duct comprising (i) a duct body (122 and 124) and (ii) a box cover (see below) portion that covers at least a portion of the box main body, wherein at least a portion of the first flow path is defined by a space defined between the duct body and the rear wall of the inner case (see figure 5); and
a duct assembly (158) that is coupled to the cool air distribution device and, extends toward the door, the duct assembly being fluidly connected to the second flow path (see column 4 lines 44-50 where the air is disclosed as going through the left and right fans before being sent to duct 158);
wherein the multi-duct (122) comprises:
a first discharge hole (123 left) defined in the duct body and fluidly connected to the first flow path (left as seen in figure 5), the first discharge hole being configured to discharge a first portion of cool air in the cool air distribution device to the storage chamber (120); and 
a second discharge hole (123 right) defined in the box cover portion and fluidly connected to the second flow path, the second discharge hole being configured to 
wherein the inner case defines a case inlet (see below) at the front portion of the inner case, the case inlet being fluidly connected to the duct assembly and configured to supply a third portion of cool air in the cool air distribution device to the storage chamber.

    PNG
    media_image1.png
    478
    658
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    227
    456
    media_image2.png
    Greyscale

Kim fails to disclose the multi-duct disposed in the inner case, the duct body provided at a front side of a rear wall of the inner case, nor the door defining a storage space therein.
However, Kim ‘164 teaches that it is known in the art of refrigerator cold air distribution, to provide a multi-duct (10) such that the multi-duct is disposed in the inner case (of compartment 4, see figure 2), and the duct body is provided at a front side of a rear wall of the inner case (see figure 2). This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. distribute air to the interior of the case).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Kim’164 such that the multi-duct was disposed in the inner case and the duct body provided at a front side of a rear wall of the inner case, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result. 
Further, Kim teaches that providing a refrigerator door with a storage space therein (baskets 14) is known. According, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Kim ‘164 
In reference to claim 17, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the case inlet (as defined above ) is disposed vertically above the storage space (120), see figure 3.
In reference to claim 18, Kim and Kim ‘164 discloses the claimed invention.
Kim disclose the duct assembly (158) is disposed on a top wall of the inner case, see figure 3.
In reference to claim 20, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the duct assembly (158) comprises: 
a duct portion that is coupled to an upper surface of the box main body (see annotated reference above with respect to claim 16) and that extends forward; and 
a case connection portion (CCP) disposed at a front portion of the duct portion and coupled to the case inlet.
In reference to claim 22, Kim and Kim ‘164 discloses the claimed invention including:
Kim discloses  refrigerator comprising:
an inner case that defines a storage chamber (120, see figure 1) comprising a freezing chamber (110) and a refrigerating chamber (120), the inner case comprising a first inner case that defines the refrigerating chamber (120) and a second inner case that defines the freezing chamber (110);
a barrier (130) that defines a connection flow path (156) between the first inner case (of 120) and the second inner case (150), the connection flow path being configured to allow flow of cool air;
a door (106) disposed at a front portion of the first inner case, 
a cool air distribution device (as defined in the annotated reference above with respect to claim 16) that is disposed inside the first inner case (of 120) and that defines a 
a multi-duct (122, 124) and that defines a plurality of discharge holes (123) configured to discharge a first portion of cool air (left side in figure 4) in the cool air distribution device to the storage chamber; and
a duct assembly (158) that is coupled to the cool air distribution device, that extends toward the door, and that is configured to carry a second portion (right side of figure 4) of cool air in the cool air distribution device, wherein the first inner case comprises a bottom wall, side walls, a rear wall, and a top wall (see figures 3 and 4), wherein the barrier (130) is disposed at one of the side walls of the first inner case (see annotated reference below), and the duct assembly (158) is disposed on the top wall of the first inner case (see annotated reference below), wherein the first inner case defines a case inlet that is disposed at the front portion of the first inner case (see annotated reference above with respect to claim 16), that is configured to communicate with the duct assembly (158), and that is configured to supply the second portion of cool air to the storage chamber (see column 4 lines 44-50 where the air is disclosed as going through the left and right fans (being in the second portion of cool air) before being sent to duct 158), and
wherein the duct assembly (158) comprises a case connection portion (CCP see annotated reference with respect to claim 16) that covers the case inlet.

    PNG
    media_image3.png
    511
    832
    media_image3.png
    Greyscale

Kim fails to disclose the door defining a storage space therein; nor the multiduct being disposed in the first inner case
However, Kim ‘164 teaches that it is known in the art of refrigerator cold air distribution, to provide a multi-duct (10) such that the multi-duct is disposed in the inner case (of compartment 4, see figure 2). This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. distribute air to the interior of the case).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Kim’164 such that the multi-duct was disposed in the inner case since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result. 
Further, Kim teaches that providing a refrigerator door with a storage space therein (baskets 14) is known. According, it would have been obvious to one having .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Kim ‘164 as applied to claim 16 supra, and in further view of US 2014/0273795 to Koppenhaver, hereinafter referred to as Koppenhaver.
In reference to claim 24, Kim, Kim ‘164, and Koppenhaver discloses the claimed invention including:
Kim as modified supra fails to disclose the first inner case and the second inner case are horizontally arranged and face each other, and wherein the second inner case faces the one of the side walls of the first inner case.
Koppenhaver teaches that in the art of refrigerator appliances, that top mount, bottom mount, and side by side refrigerators are well known refrigerator arrangements [0015]. Here Koppenhaver teaches that air flow arrangements of refrigerators can be configured for use in a refrigerator having a top mount (such as the refrigerator disclosed by Kim to be adapted for use in a side-by-side configuration. This is strong evidence that modifying  air flow configuration of the refrigerator of Kim’174 to be adapted for use in a side-by-side configuration would be within the level of ordinary skill in the art and that doing so would produce predictable results that that the advantages of one arrangement could be realized when used in a different refrigerator mounting arrangement. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by the teachings of Koppenhaver such that the first and second inner cases were disposed side-by-side in a lateral direction, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their 
Note that when Kim is modified to have a side-by-side configuration, the configuration would result in the claimed limitations of the first inner case and the second inner case are horizontally arranged and face each other, and wherein the second inner case faces the one of the side walls of the first inner case.

Allowable Subject Matter
Claims 1-10, 14, 21, and 23 are allowed.

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are respectfully not found persuasive. 
Specifically with respect to claim 16, Applicant argues on page 10 of the response that Kim ‘164 duct (10) is not provided at a front surface of a rear wall of the inner case. This is not correct, as figure 2 of Kim ‘164 appears to show the duct (10) located at a front surface of the rear wall of the inner case. For clarity, the examiner has provided the annotated reference below. Note the Examiner has darkened the line that represents the inner case which surrounds the entirety of compartment 4. As can be seen in the annotated reference, duct 10 is inside the inner case and located at a front surface of the rear wall (front surface being the surface facing the interior of the compartment 4). This would provide motivation to one skilled in the art to place the ducts of Kim as claimed. Accordingly, the rejection of the claims under Kim and Kim ‘164 is proper and remain.

    PNG
    media_image4.png
    618
    783
    media_image4.png
    Greyscale

Applicant further argues on page 10 of the response that Kim ‘164 does not include a box cover portion as claimed in claim 16. It is noted that in the rejection of claim 16 supra, Kim ‘164 is not utilized to teach the box cover portion as Kim teaches this feature. Note that the claimed box cover portion that covers a portion of the box main body is broad enough such that the portion of the main body that meets the duct (122) would meet the limitations of the claim. Since that connection portion technically covers the outlet opening of the main body, it is reasonable to consider it a box cover as claimed. Accordingly, the rejection appears proper and remains.
Applicant further argues on page 10 of the response that Kim ’164 does not include “at least a portion of the fist flow path is defined by a space defined between the duct body and the rear wall of the inner case” as claimed. It is noted that Kim ‘164 is not utilized to teach the 

    PNG
    media_image5.png
    339
    433
    media_image5.png
    Greyscale




Applicant argues with respect to claim 22 beginning on page 11 of the response that Kim ‘982 does not disclose the compartment 130 disposed on one of the side walls of the first inner case. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second compartment disposed on one of the side walls of the first inner case) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claim requires a barrier between the first and second compartment to be located on one of the side walls of the first inner case. As can be seen in the annotated figure with respect to claim 22 supra, it appears the Kim ‘982 does in fact teach the barrier (130) located at the top wall of the first chamber (120) which is located on the top of the sidewalls of the first inner case as claimed.  See that nnotated reference above with respect to claim 22 which clearly illustrates the barrier (130) is located on the top of both side walls of the inner liner and thus, the claimed limitations are met.
Applicant further argues that the duct assembly (158) of Kim ‘982 is not on the top wall of the inner liner as claimed. For clarity, the examiner has provided an annotated reference to demonstrate the duct assembly is on the top of the top wall of the first inner liner as claimed.

    PNG
    media_image6.png
    597
    719
    media_image6.png
    Greyscale

The examiner believes that this interpretation of the top wall and the duct assembly (158) being located on the top wall is reasonable and as such, the rejection of claim 22 over Kim and Kim ‘164 appears proper and remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/             Primary Examiner, Art Unit 3763